Citation Nr: 0106091	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00 00 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left-hand 
disability and for a left elbow disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION


The veteran had active service from January 1943 to October 
1945.

In an October 1996 decision, the Board of Veterans' Appeals 
(Board) determined that no new and material evidence had been 
submitted to reopen claims for service connection for a left-
hand disability and for a left elbow disability.  This appeal 
arises from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that determined that new and material evidence 
had not been submitted since the October 1996 Board decision 
and denied the application to reopen the claims. 

The veteran submitted a notice of disagreement in November 
1999.  The RO issued a statement of the case in November 1999 
and received the veteran's substantive appeal in December 
1999.  

The veteran has not requested a hearing.


FINDINGS OF FACT

1.  In October 1996, the Board determined that no new and 
material evidence had been submitted to reopen the service 
connection claims.  

2.  Evidence received since the October 1996 Board decision 
is not so significant that it must be considered to fairly 
decide the merits of those claims.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously and finally denied claims of entitlement to 
service connection for a left-hand disability and for a left 
elbow disability; the claims are not reopened.  38 U.S.C.A. 
§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156, 
3.160, 20.1100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the introduction, in October 1996 the Board 
determined that new and material evidence had not been 
submitted to reopen the service connection claims.  A prior 
Board decision is final with the exception that a claimant 
may later reopen the claim if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156, 3.160, 20.1100 (2000).  

The initial question presented is whether new and material 
evidence has been submitted.  New and material evidence is 
evidence that has not been previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, that is neither 
cumulative nor redundant and that, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  The 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The evidence of record at the time of the October 1996 Board 
decision consisted of service medical records (SMRs), service 
documents, VA outpatient treatment reports and an October 
1981 VA examination report, a statement from a private 
physician, and the veteran's claims and assertions.  

The SMRs are negative for mention of or treatment for the 
claimed left hand and left elbow injury and further reflect 
that the veteran had no relevant complaint at the time of his 
October 1945 separation examination.  Service department 
documents reflect that the veteran served in Alaska as a 
ship's cook second class.

An October 1981 VA examination report reflects left hand 
arthritis with grip weakness.  No etiology was supplied.  

VA outpatient treatment reports reflect treatment at Altoona 
VA Medical Center at various times beginning in 1986 reflect 
left hand carpal tunnel syndrome, left elbow tenderness, a 
two year history of left grip weakness, and other related 
treatment.  A 1993 X-ray showed a small retained foreign body 
in the soft tissue of the left forearm, degenerative changes 
at the left elbow, and that a surgical procedure had been 
performed on the left wrist.

The private physician statement, dated in March 1982, 
reflects that the veteran had limited function of the left 
thumb and forefinger due to a laceration received in a fan-
blade accident.  

The veteran's claims and statements include recollections of 
having injured his left hand during active service and a 
photograph of the veteran's shipmates, including the ship's 
physician.  The veteran claimed that he injured his hand in 
Alaska sometime between August 6, 1943, and March 16, 1945.  

The relevant evidence added to the record since the October 
1996 Board decision includes a written statement of a lay 
witness who recalled a serviceman in Alaska with left hand 
and left elbow bandages during July and August 1944, but did 
not recall whether than individual was the veteran.  Another 
lay witness statement reflects that the veteran had a 
demonstrated left-hand weakness in the early 1990s.  The 
veteran himself reported in April 2000 that he had served as 
a butcher in the Navy and worked around walk-in refrigerator 
coolers, sometimes in the dark.  He reported that there was a 
ventilation fan with no shield on it inside a cooler and he 
accidentally walked into it injuring his left hand and wrist.  

The Board must determine whether any of the above mentioned 
evidence is new and material evidence.  The Board notes that 
the RO has determined that although the lay witness statement 
corroborated the veteran's claim, it was not new and material 
because it did not establish the required nexus. 

As noted above, newly submitted evidence is material if it 
results in a more complete record for evaluating the claim.  
Applying this standard, the Board finds that new and material 
evidence has not been submitted.  

The lay witness statement from another veteran who recalled 
seeing one particular individual with a bandaged left arm and 
left elbow in Alaska does not result in a more complete 
record for evaluating the claim.  Even assuming that this 
statement minimally corroborates the veteran's claim of an 
in-service injury in Alaska, the Board notes that the veteran 
himself had previously claimed that he had been injured in 
Alaska and, for purposes of determining whether the evidence 
is new and material, the credibility of the veteran's claim 
is presumed.  Therefore, the newly submitted evidence of an 
in-service injury is merely cumulative of earlier submitted 
evidence of that injury.   

The veteran's own report that he was a butcher in the Navy 
and worked around the refrigeration unit where the claimed 
injuries occurred does not result in a more complete record 
for evaluating the claim.  Evidence of record at the time of 
the earlier Board decision reflected that the veteran was a 
ship's cook second class.  Thus, his duty in the area where 
the injury occurred had already been established.  

Lastly, lay evidence of the veteran's left-hand weakness in 
the 1990s does not result in a more complete record because 
VA outpatient treatment reports already of record provide 
medical evidence of such disability.  

As none of the evidence submitted since the last final 
disallowance of the claim is new and material evidence, it 
follows that the application to reopen the previously and 
finally denied service connection claims must be denied.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a left-hand disability and a left elbow 
disability is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 



